NOT FOR PUBLICATION                           FILED
                                                                          FEB 25 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN KEVIN GRAY,                               No. 20-17337

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00716-MMD-CLB

 v.
                                                MEMORANDUM*
ISIDRO BACA, Warden; BRIAN WARD;
ROMEO ARANAS; T. WICKHAM, true
name: Theresa Wickham; MARKS, Doctor;
true name: Dana Marks; JENNIFER, Last
name unknown; CANDI BROCKAWAY,
true name: Candice Brockway; true name:
Candis Rambur,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Nevada state prisoner Brian Kevin Gray appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Gray failed

to raise a genuine dispute of material fact as to whether defendants unreasonably

delayed in providing him with essential medications or ignored his medical

symptoms. See id. at 1057-60 (holding that deliberate indifference is a “high legal

standard” requiring a defendant be aware of and disregard an excessive risk to an

inmate’s health; medical malpractice or negligence does not amount to deliberate

indifference); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002) (holding that

liability under § 1983 requires a showing of personal participation in the alleged

rights deprivation).

      AFFIRMED.




                                          2                                   20-17337